      Case 13-02924-jw    Doc 83    Filed 04/26/20 Entered 04/27/20 08:37:00     Desc Main
                                    Document      Page 1 of 2
                                 U.S. BANKRUPTCY COURT
                                  District of South Carolina

Case Number: 13-02924-jw



                          ORDER ON MOTION TO REOPEN CASE



The relief set forth on the following pages, for a total of 2 pages including this page, is
hereby ORDERED.




       FILED BY THE COURT
           04/26/2020




                                                   US Bankruptcy Judge
                                                   District of South Carolina



        Entered: 04/27/2020
         Case 13-02924-jw     Doc 83    Filed 04/26/20 Entered 04/27/20 08:37:00        Desc Main
                                        Document      Page 2 of 2




                                UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF SOUTH CAROLINA

 IN RE:                                             CHAPTER 13

 Thomas Levi Boyd                                   CASE NO: 13-02924-JW

                               Debtor(s).           ORDER GRANTING MOTION TO REOPEN
                                                    CASE



      Before the Court is the motion of debtor(s), filed on March 5, 2020, to reopen this closed case
pursuant to 11 U.S.C. § 350(b).

      After careful consideration of the motion and no objections having been filed, the motion is
granted.

         IT IS, THEREFORE, ORDERED that:

         1. This case is reopened;

         2. The action proposed in the motion be initiated within fourteen (14) days of the entry of this
Order;

       3. Upon the completion of the proposed action or upon the failure of the movant to initiate timely
the proposed action, the clerk’s office shall close this case without further order;

       4. The appointment of a trustee by the United States trustee is not necessary to protect the
interests of creditors and the debtor(s) or to ensure the efficient administration of the case (See Federal
Rule of Bankruptcy Procedure 5010);

        5. If a meeting of creditors is necessary, the United States trustee's office will schedule and the
clerk's office will give notice thereof to each party in interest;

        6. The debtor(s) or the debtor’s(s’) attorney shall review and make any necessary updates to
the lists required under Federal Rule of Bankruptcy Procedure 1007(a) within five (5) days after the
entry of this Order.

        7. If, according to the chapter 13 trustee's record a payment under the chapter 13 plan is
currently due, the debtor(s) shall make such payment to the trustee by cashier's check or certified funds
within five (5) business days after the entry of this Order. If such payment is not made timely, the case
may be dismissed without further notice or hearing.

         AND IT IS SO ORDERED
